 


109 HRES 466 IH: Expressing the sense of the House of Representatives that the United States Postal Service should issue a semipostal stamp relating to Alzheimer’s disease.
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 466 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Markey (for himself, Mr. Smith of New Jersey, Ms. Pelosi, and Mr. Boozman) submitted the following resolution; which was referred to the Committee on Government Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States Postal Service should issue a semipostal stamp relating to Alzheimer’s disease. 
 
 
That it 
 is the sense of the House of Representatives that the United States Postal Service should, under authority of section 416 of title 39, United States Code, and regulations implementing such section— 
(1)provide for the issuance of a semipostal stamp— 
(A)to promote public awareness of Alzheimer’s disease; and 
(B)to provide a convenient way for members of the public to help fund medical research relating to Alzheimer’s disease; and  
(2)provide that the amounts becoming available from the sale of such stamp be transferred to the National Institutes of Health under arrangements designed to carry out the purposes of this resolution.  
 
